 INTERNATIONAL UNION OF OPERATINGENGINEERS23area where he told the observers for the Petitioner and the Employerthat no employees were to be released for voting until he had receivedinstructions from the Regional Director.The Board agent remainedat the polling area until 3: 15 p. in. at which time he again left totelephone the Regional Office.He advised the observers to detainany voters presenting themselves at the polls during his absence.Hereturned after approximately 7 to 10 minutes and commenced the bal-loting at about 3:25 p. m.At no time during the period between 3p. in. and 3: 25 p. m. did any employees present themselves at thepolls to vote.No employees were disenfranchised by this deviationfrom the scheduled hours for voting.Moreover the tally results showthat the five eligible voters who did not vote could not have affectedthe results of the election.We find the Union's objections to the election to be without meritand, in accordance with the recommendation of the Regional Director,hereby overrule them.As a majority of the employees eligible tovote have voted in favor of the proposition, we shall certify the resultsof the election.CERTIFICATION OF RESULTS OF ELECTIONIT IS HEREBY CERTIFIED that at least a majority of employees eligibleto vote in the election have voted to rescind the authority of DistrictNo. 8, International Association of Machinists, AFL-CIO, to make anagreement requiring membership therein as a condition of employ-ment as provided in Section 8 (a) (3) of the Act.MEMBER BEAN took no part in the consideration of the above Deci-sion and Certification of Results of Election.International Union of Operating Engineers,Local 12andCrookCompany iInternationalUnion of Operating Engineers,Local 12andWillard W. Shepherd and Norma D. Shepherd,d/b/a ShepherdMachinery Company.CasesNos. 01-CC-198 and 91-CC-.00.January 9,1956DECISION AND ORDER.On September 7, 1955, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, finding that1The caption in this consolidated proceeding has been amended to show the names ofthe Employers involved rather than the name of Mrs. Edwin Selvin, the individual whofiled the charges on behalf of the Employers.Furthermore, although the IntermediateReport designates Mrs. Selvin as appearing"pro se,"she appeared as the representativeof both Employers, and the,report is hereby corrected accordingly.115 NLRB No. 9. 24DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Respondent had engaged in certain unfair labor practices withinthe meaning of Section 8 (b) (4) (A) and (B) of the Act andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the IntermediateReport attached hereto.He also found that the Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint and recommended dismissal of those allegations.Thereafter,the General Counsel and the Respondent filed exceptions to the Inter-mediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and'the entire record in thecase and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the exceptions, additions, and modi-fications noted herein.A. JurisdictionThe Trial Examiner predicated his findings regarding the businessoperations of both Employers upon testimony of the general managerof Crook and the assistant general manager of Shepherd.The Re-spondent contended at the hearing, and in its except;ioihs and brief,that this testimony consisted of uncorroborated hearsay, conclusions,and opinions and did not constitute an adequate basis for the asser-tion of jurisdiction .2However, as both witnesses were familiar with the operations oftheir respective companies and testified from their personal knowledge,and as the Respondent presented no witnesses and did not cross-examine the general counsel's witnesses on this issue, we find, asapparently did the Trial Examiner, that the testimony of the twoofficials is not only competent and credible, but of sufficient probativevalue to warrant the assertion of jurisdiction over both Employers.3B. The violations of Section 8 (b) (4) (A) of the Act1.The Trial Examiner found, and we agree, that the Respondent,by inducing and encouraging employees of Crowell & Larson to re-fuse to perform services for their employer with an object of forcing2The Respondent relies uponN L R B.vHaddockEngineers,Limited,215 F. 2d 734(C A 9), 'in which the court denied enforcement of the Board's order against the respond-ent union on the ground that the union's objections to the adequacy of the commerce evi-dence weie well takenThat case is distinguishable from the present one,however, as thedata upon which jurisdiction was premised in that case was presented in written form,and the individual who had prepaiedthe written material was not under oath nor avail-able for cross-examinationSee W BJones Lumber Company,Inc,114 NLRB 415aCase-Metcalf MachineryCo,etal,114 NLRB 1520,wherein the Board recentlyasserted jurisdiction over Crook. INTERNATIONAL UNION OF OPERATING ENGINEERS25or requiring such employer to cease doing business with Crook, vio-lated Section 8 (b) (4) (A) of the Act.The Respondent began picketing the Crook premises about February17, 1955.On March 30, Neuenschwander, a Crook employee, went toa job site of Crowell & Larson to adjust some machines which had beenobtained from Crook.While he was thus engaged, Mussro, a busi-ness representative of the Respondent,' came to the job site.He askedNeuenschwander the name of-his employer and whether he had comethrough a picket line.When Neuenschwander admitted that he hadcome through the picket line, Mussro first instructed him to leave, butthen remanded this instruction and announced that Neuenschwandercould finish his work "but we are not going to work." This remarkwas made, as the Trial Examiner found, within the hearing of theCrowell & Larson employees. It also appears that it was made in aloud voice, as Neuenschwander was slightly hard of hearing ; and thatthe Crowell & Larson employees were having their luncheon at thetime and had gathered in the vicinity. In addition, as the Trial Ex-aminer found, Dias and Smedley, employed by Crowell & Larson,testified that they, heardMussro make such remarks to Neuen-schwander. - In these circumstances, we conclude that Mussro's re-marks were audible to the assembled Crowell & Larson employees.What occurred thereafter supports the filiding that Mussro wasoverheard by the Crowell & Larson employees, and also that his state-ment had the effect of inducing those employees to stop working untilNeuenschwander left.5When the luncheon recess came to an end,the group of employees did not return to work but continued to con-verse with Mussro.While the Respondent contends that the men weredelayed in their return to work because Mussro was making a routinecheck of their union cards, we note that Mussro admitted that he or-dinarily checked one card at a time so that the remaining employeescould proceed with their work.And the fact that the card checktook considerably longer than it ordinarily did is not explained byMussro's position that it was prolonged by certain employees raisingvarious personal problems while he was checking the cards. The testi-mony of the witnesses, whom the Trial Examiner credited, does notsupport this assertion and, in any event, there was no more reason forthe entire group to be present during such discussions than for all ofthem to be present while Mussro checked each card.The explanation for the delay is found, as the Trial Examinerpointed out, in the credited testimony of Dias and Smedley.Accord-4It is undisputed,and we find, that Mussro, whose conduct constitutes a part of theevidence relied upon herein,was acting within the scope of his general authority on theoccasion involvedGWhether or not Alussio instructed the Crowell&Larson employees in so many wordsnot to resume workingafterthe luncheon recess until Neuenschwander left, this was clearlyimplicit in what he did say see CiscoConstruction Company,114 NLRB 27 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDing to them, while Mussro was talking to the Crowell & Larson em-ployees, he reminded them that Crook was being picketed, told themthey should not work while a Crook employee was repairing equip-ment at the job site, asked if the machines on which Neuenschwanderhad been working came through the picket line, took the serial numbersof these machines, and threatened that if he found they had comethrough the picket line he would return and "shut down tight." 6Although Dias was the foreman on the job, and had authority toorder the men back to work, it does not follow, as the Respondentargues, that any work stoppage therefore resulted from his failure todo so.As Dias explained in his testimony, he did not direct the mento return to work because of Mussro's threat to shut down the opera-tion if the men did not assemble as he directed. The immediate causeof the failure to return is the threat itself.After Neuenschwander had departed, the men returned to work withMussro's permission.The work stoppage had lasted about an hourafter the end of the luncheon recess, and the employer deducted anhour's wages from each of the men. This is hardly consistent with theRespondent's arguments that the men were delayed in returning towork because their foreman failed to direct them to do so, or becausethey were awaiting delivery of equipment, or because of the otherequally unpersuasive reasons, unconnected with Mussro's presence,which were advanced by the Respondent.The Respondent states in its brief, as to Mussro's activity : "Whenviewed unemotionally, this incident at best is merely a sporadic mo-mentary failure to return to work."But the determination as towhether a union has violated the Act by inducing a proscribed workstoppage does not depend upon the duration of the stoppage.AsMussro's conduct was designed to cause a concerted refusal by theCrowell & Larson employees to work while Neuenschwander was pres-ent, the extent to which this purpose met with success is immaterial'2.The Trial Examiner found, and we agree, that the Respondent, byinducing and encouraging employees of McCammon-WunderlichCompany to refuse to perform services for their employer with anobject of forcing or requiring such employer to cease doing businesswith Shepherd, violated Section 8 (b) (4) (A) of the Act.The Respondent began picketing the Shepherd premises on May23, 1955.On May 24, one Sterling and an unidentified helper, em-('We agree with the Trial Examiner that Mussro's denials of the remarks and conductattributed to him and his claim that he took the serial numbers in pursuance of a hobbywere patently incredible , Nor does the fact that the Crowell & Larson employees there-after operated the Crook equipment, and that Mussro never did return to shut down theoperation, prove that he did not threaten to do so, as the Respondent contends7 SeeAssociated Musicians of Greater New York, Local 802, etc.,110 NLRB 2166, enfd.226 F 2d 900 (C A 2). InGeneral Millwork Corporation,113 NLRB 1084, the BoardTo constitute inducement in the statutory sense, it is not necessary that. theunion's appeal succeed in producing'a strike or concerted refusal to work ; it is enoughthat the appeal was made with that purpose." INTERNATIONAL UNION OF OPERATING ENGINEERS27ployees of Shepherd, went to a job site of McCammonto repair someequipment which had been obtained from Shepherd. Theycame in atruck bearing Shepherd's name.Hunter,8 the Respondent's job stew-ard on this project, asked Sterling if the Shepherd shopwas beingpicketed and Sterling admitted that it was.Hunter then asked Ster-ling if he intended to do some work there.When Sterling repliedthat he did, Hunter threatened to close the job down while Sterlingwas working there.Hunter proceeded to drive about the project giv-ing the "thumbs-up" signal to cease work. The equipmentoperatorsstopped working- and congregated at a central point.According to -the uncontradicted testimony of Waggoner, the superintendent of theproject, which we credit, upon being informed about the work stop-page, he directed Sterling to leave and then told Hunter that Sterlingwas leaving and Hunter could tell the men to go back to work.Workwas resumed upon Sterling's departure. Estimates of the length ofthe work stoppage varied from 20 to 45 minutes.Like the Trial Examiner, we find no merit in the Respondent's con-tention that the work stoppage was a voluntary spontaneous actionengaged in by the operators without any inducement from the Re-spondent and, in fact, without even its knowledge.Hunter did nottestify.Two employees called by the Respondent, Luther and Thoma-son, testified that before work began at 4 a. in. on the day of theShepherd truck incident, a number of the equipment operators metand agreed to stop working if a nonunionman came onthe job, or, asThomason put it on cross-examination, "if the Shepherd truck cameon the job."These two witnesses were vague and contradictory intheir testimony about the meeting.However, they were consistentin asserting that Hunter, who worked the same shift and generally ar-rived 10 or 15 minutes before work began, was not present, that theydid not know where he was, and that no other union representativetook part in the meeting. Both testified also that when the Shepherdtruck appeared, various operators drove around giving the thumbs-up signal.Again there was vagueness and contradiction in theirtestimony as to the identity of the operators who did so, but the sameunanimity that Hunter was not in sight.Under all the circumstances and on the entire record, includingthe fact that the Trial Examiner stated that he had "serious doubtsconcerning the veracity of this testimony," we do not credit the testi-mony of Luther and Thomason.As the Trial Examiner also found, other indications that Huntercaused an unlawful work stoppage are shown by the fact that ForemanGreen heard Hunter direct a crane operator to stop working while8 On the basis of Sterling's description of the'individual he referred to as "Hunt" andthe testimony of other witnesses about this incident, we find that"Hunt"was a designa-tion of HunterWe also find that Hunter's conduct with relation to the Shepherd em- 28DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe Shepherd truck was there or risk a $100 fine.WhenGreen askedHunter thereasonfor this action, Hunter told him there was a Shep-herd truck on the job and so the job was shut down.When the craneoperator'asked Green what he should do, Green advised him to comply.The Respondent maintains that the crane operator's work stoppagewas therefore attributable to Green rather than to the Respondent.It is obvious, however, that the foreman's permission to the operatorto comply with Hunter's demand rather than subject himself to afine was not the real cause of the operator's work stoppage and cannotabsolve the Respondent of liability for Hunter's threats.Finally, the Trial Examiner found, in connection with this Shep-herd incident, thatWaggoner called Seymour, a representative ofthe Respondent, at the union office and protested the work stoppage.Seymour told him that as there was a picket line at the Shepherdshop, Shepherd employees would not be permitted to work at theproject.Upon inquiry by Waggoner, Seymour stated that Shepherdemployees could not even do the work called for by warranties on theequipment obtained from Shepherd and that Waggoner could not pur-chase parts from Shepherd. Seymour did not testify. The Respond-ent contends that Seymour was not adequately identified and was notshown to be an agent of the Respondent.Waggoner testified, how-ever, that he called the union office and asked for Seymour, and thatwhen a man who identified himself as Seymour calve to the telephone,Waggoner recognized his voice from prior conversations.Further-more, Seymour is identified in the record as personal representative toBronson,business manager ofthe Respondent.In conclusion, we are convinced, from the entire record, that theRespondent caused the McCammon employees to engage in a pro-hibited work stoppage in order to force McCammon to stop doingbusinesswith Shepherd.As we found above, the Respondent engagedin similarunlawful activity, involving employees of Crowell & Lar-son, directed against Crook.The complaint alleged, and the TrialExaminer found, that certain other acts of the Respondent, involv-ing other employers than McCammon and Crowell & Larson, alsoconstituted secondary boycotts in violation of the Act.As we wouldissue the same kind of restraining order against the Respondentwhether it was predicatedon one or moreviolations of this type, weare ofthe opinion that "no good purpose could be served in consider-ing each incident separately with a view of determining whether itconstitutesa violation." 9o,foliet Contractors Association, at at v N L R B,202 F 2d 606 (C A 7), cert denied346 U S 824The Respondent states in its brief,though a finding of a technical violation might be made,which we do not concede,stand-ing alone as it now'does, it is not sufficient to warrant a finding of a violation of 8 (b)(4) "We are satisfied, however, that the violation we have found based upon the McCam-mon incident was not merely a technical oneFurthermore, as set forth above, such aviolation wauants the issuance of an order whether or not it stands alone INTERNATIONAL UNION OF OPERATING ENGINEERS29Accordingly, without passing upon the other incidents discussedin the Intermediate Report, we find that the Respondent violated Sec-tion 8 (b) (4) (A) as to both of the employers herein by inducingand encouraging employees of Crowell & Larson to refuse to performservices for their employer with an object of forcing or requiring suchemployer to cease doing business with Crook, and by inducing andencouraging employees ofMcCammon-Wunderlich Company torefuse to perform services for their employer with an object of forc-ing or requiring such employer to cease doing business with Shepherd.C. The violations of Section 8 (b) (4) (B) of the Act1.The Trial Examiner found, and we agree, that the Respondent,in inducing and encouraging employees of Crowell & Larson to refuseto perform services for their employer, had as an objective forcingor requiring Crook to bargain with it as the representative of theCrook employees without having been certified as such representative,in violation of Section 8 (b) (4) (B) of the Act.The Respondent began picketing the Crook premises about Feb-ruary 17, 1955.The pickets were withdrawn when Crook entered intoa consent-election agreement with the Respondent on March 3.Theemployees voted against representation by the Respondent in theensuing election.Thereafter the picketing was resumed and hasbeen conducted intermittently since then.On May 11, 1955, the Respondent sent a letter to a number of em-ployers in the area, including Crook.This letter was signed jointlyby representatives of the Respondent and of another union. It wassigned, for the Respondent by Seymour, personal representative, onbehalf of Business Manager Bronson. The letter was as follows :During the past several months, we have at various times,attempted to arrange a meeting with the Equipment Distributorsin Southern California, for the purpose of discussing an Agree-ment between your firm and the below signatory.Unions.The Operating Engineers, in handling the procedures, havebeen advised by Mr. W. W. Shepherd of the Shepherd MachineryCompany, that he, Mr. Shepherd, had been delegated by the vari-ous firms, to speak for them. In discussing this issue with Mr.Shepherd, it was evident that we could not proceed and enterinto negotiations.We are, therefore, requesting that a representative of yourCompany, be present May 16, 1955, at 10: 00 a. m. at the Operat-ing Engineers' Building, 2323West 8th Street, Los Angeles,California, for the purpose of entering into negotiations withthe Unions involved, to conclude a workable Agreement.TheUnions will have a proposal to offer at this meeting. 30DECISIONSOF NATIONAL LABORRELATIONS BOARDOn May 16, Crook filed its petition which was incorporated withseveral other employer petitions in theCasey-Metcalfcase.10On May17, the Respondent wrote to the Board, in connection with the petitionsinCasey-Metcalf,that it did not claim to represent a majority of theemployees in any of the units set forth in those petitions.About aweek or 10 days later, however, Seymour called W. G. Crook, principalstockholder of Crook, and, according to the latter's uncontradictedtestimony, requested an appointment, stating that "he would like tomake an agreement with us and a contract as to our labor situation."The Respondent repeated, at the hearing and in its brief, its dis-avowal of any claim to be the bargaining representative of the Crookemployees. It sought to justify the continued picketing of the Crookpremises on the grounds that it was in protest of (1) an alleged dis-criminatory discharge of 10 employees, and (2) the performance bynonunion employees of work involving the maintenance and repairof equipment operated by the Respondent's members, as jurisdictionover such work had been awarded to the Respondent by the AmericanFederation of Labor.The testimony of credited witnesses establishes that the 10 employeeswere laid off, are being called back to work as business operationswarrant, and were permitted to vote in the consent election withoutchallenge.Moreover, although the layoffs occurred on February 15,the Respondent ceased picketing after the consent-election agreementwas entered into on March 3 and resumed after the election resultswere announced. It is evident therefrom that the picketing was notdirected against the layoffs but was designed to obtain recognitiondespite the adverse election results.We therefore find no merit in theRespondent's first ground for maintaining the picket line.We like-wise find no merit in the second ground as the Respondent's actions insome of the situations discussed in the Intermediate Report 11 didnot involve the maintenance or repair of equipment operated by itsmembers.Moreover an intraunion ruling cannot constitute a defenseto unlawful conduct,12 nor can secondary boycott activity be justifiedon the ground that the union involved had a motive which would havebeen lawful if the activity had been lawful.13-Accordingly, we find that the Respondent's repeated disclaimers ofrepresentative status were not made in good faith in view of itspicketing and other inconsistent conduct detailed above, manifestinga desire to gain representative status without Board certification. 1410 See footnote 3,,above11Although we have not passed upon the legal effect of these incidents, we find thatthey occurred as set forth in the Intermediate Report12 Sub Grade Engineering Company,93 NLRB 406, 40713Washington-Oregon Shingle Weavers' District Council, at al ,101 NLRB 1159, enfd.211F 2d149 (C A 9)14Francis Plating Co,109 NLRB 35 ;Petrie's,an Operating Division of Red RobinStores, Inc,108 NLRB 1318,Pasco-Kennewick Building and Construction Trades Coun-cil,111 NLRB 1255. INTERNATIONAL UNION OF OPERATINGENGINEERS31We find, therefore, upon the entire record, that an objective of theRespondent's conduct was to force or require Crook to recognize itas the collective-bargaining representative of the Crook employeeswithout its having been selected as such representative, in violation ofSection 8(b) (4) (B) of the Act.-2.The Trial Examiner found, and we agree, that the Respondent,in inducing and encouraging employees of McCammon-WunderlichCompany to refuse to perform services for their employer, had as anobjective forcing or requiring Shepherd to bargain with it as therepresentative of the Shepherd employees without having been certi-fied as such representative, in violation of Section 8 (b) (4) (B) ofthe Act.In January 1955, a union representative got in touch with Mont-gomery, the assistant general manager of Shepherd, and, according tothe latter's uncontradicted testimony, stated "that the union wouldlike to establish a contract with the Shepherd people...."DuringMarch and April, Bronson and Seymour approached Montgomeryseveral times to discuss a contract.At one point they submitted acontract in effect at another similar operation, and requested thatShepherd enter into such a contract.Montgomery suggested that, asthe Respondent had not established that it represented the Shepherdemployees, it should seek a Board election.The representatives of theRespondent replied that no election was desired.Shepherd filed a representation petition with the Board on April 8,but it was dismissed by the Regional Director following the Respond-ent's filing on April 15 of a disclaimer of representative interest.Thereafter the Respondent distributed a notice to the Shepherd em-ployees requesting them to attend a meeting to discuss representation,and Shepherd received the Respondent's May 11 written request, setforth above, to meet and discuss an agreement.Shepherd consideredthese actions inconsistent with the Respondent's disclaimer and againfiled a petition on May 15 (21-RM-350), which was one of the peti-tions filed in theCasey-Metcalfcase,supra.On May 17 the Respond-ent filed with the Board the disclaimer referred to above in connectionwith Crook.On May 20, because of, the Respondent's disclaimer,Shepherd withdrew its petition, and the withdrawal was approved onJune 15.After Montgomery took the position that a Board election shouldbe sought, Bronson and Seymour discontinued their negotiations withShepherd.The Respondent began picketing Shepherd about May 23,picketed continuously until a few weeks before the hearing, and haspicketed intermittently since then.The Respondent maintains that it was picketing Shepherd to pro-tect its grant of jurisdiction over work which was being done by non- 32DECISIONSOF NATIONALLABOR RELATIONS BOARDunion Shepherd employees.We found this same contention withoutmerit as to the Crook picketing, and are similarly convinced, upon theentire record, that it was not the real reason for picketing Shepherd.Accordingly, we are convinced, and find, that the Respondent's dis-claimers areof no effect in view of its inconsistent actions.We furtherfind, upon the entire record, that one of the Respondent's objectiveswas to force or require Shepherd to recognize it as the collective-bargaining representative of the Shepherd employees without itshaving been selected as such representative, in violation of Section '8(b) (4) (B) of the Act.15ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, InternationalUnion of Operating Engineers, Local 12, Los Angeles, California, itsofficers, representatives, agents, successors, and assigns, shall:1.Cease and desist from :(a) Inducing and encouraging the employees of Crowell & Larson,or any other employer, to engage in a strike or concerted refusal in thecourse of their employment to perform any services for their employerwhere an object thereof is to force or require Crowell & Larson, or anyother employer, to cease doing business with Crook Company, or toforce or require Crook Company to recognize or bargain with theabove-named labor organization as the collective-bargaining repre-sentative of its employees, unless and until said labor organization hasbeen certified as such bargaining representative in accordance with theprovisions of Section 9 of the Act.(b) Inducing and encouraging the employees of McCammon-Wunderlich Company, or any other employer, to engage in a strikeor concerted refusal in the course of their employment to performany services for their employer where an object thereof is to force orrequire McCammon-Wunderlich Company, or any other employer, tocease doing business with Shepherd Machinery Company, or to forceor require Shepherd Machinery Company to recognize or bargain withthe above-named labor organization as the collective-bargaining repre-sentative of its employees unless and until said labor organization hasbeen certified as such bargaining representative in accordance withthe provisions of Section 9 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :L.We do not adopt the Trial Examiner's limitation that this was an objective of theRespondent "at least until and on May 11, 1955," but find that it has been a continuingobjective of the Respondent INTERNATIONAL UNION OF OPERATINGENGINEERS33(a)Post at its business office in Los Angeles, California, copies ofthe notice attached hereto marked "Appendix A." 16Copies of saidnotice, to be furnished by the Regional Director for the Twenty-firstRegion, shall, after being duly signed by the official representative ofthe Respondent, be posted by it immediately upon receipt thereof andmaintained by it for a period of sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to membersare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for the Twenty-first Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.MEMBERS MURDOCK and BEAN took no part in the consideration ofthe above Decision and Order.11 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decisionand Older"the words"Pursuant to a Decree of the United StatesCourtofAppeals,Enforcing anOrder."APPENDIX ANOTICE TO ALL MEMBERS OF INTERNATIONAL UNION OF OPERATINGENGINEERS, LOCAL 12Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Re-lations Act,as amended,we hereby notify you that :WE WILL NOT induce or encourage the employees of Crowell& Larson, or any other employer, to engage in a strike or con-certed refusalin the course of their employment to perform anyservicesfor their employer where an object thereof is to force orrequire Crowell & Larson, or any other employer, to cease doingbusiness with Crook Company, or to force or require CrookCompany to recognize or bargain with us as the collective-bar-gaining representative of its employees, unless and until we havebeen certified as such bargaining representative in accordancewith the provisions of Section 9 of the National Labor RelationsAct.WE WILL NOT induce or encourage the employees of Mc-Cammon-Wunderlich Company, or any other employer, to engagein a strike or concertedrefusalin the course of their employmentto perform any services for their employer where an object there-of is to force or require McCammon-Wunderlich Company, or'any other employer, to cease doing business with ShepherdMachinery Company, or to force or require Shepherd Ma-390609-56-vol 115-4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDchinery Company to recognize or bargain with us as the collec-tive-bargaining representative of its employees, unless and untilwe have been certified as such bargaining representative in ac-cordance with the provisions of Section 9 of the National LaborRelations Act.INTERNATIONALUNION OF OPERATINGENGINEERS,LOCAL 12,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, orcovered byany other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Mrs. Edwin Selvin, the General Counsel of the NationalLabor Relations Board issued his consolidated complaint dated June 21, 1955,against International Union of Operating Engineers, Local 12, herein called theRespondent,'allegingthat the Respondent had committed unfair labor practiceswithin the meaning of Section 8 (b) (4) (A) and (B) and Section 2 (6) and,(7)of the National LaborRelationsAct, 61 Stat. 136, herein called the Act.In respect to unfair labor practices, the complaint alleges that the Respondenthas induced and encouraged employees of Yankee Body Shop, Crowell & Larson,PavingMaterials Company, and Union Pacific Railroad Company to engage. instrikes or concerted refusals in the course of their employment to perform servicesfor their respective employers with an objective of forcing or requiring their em-ployers to cease doing business with Crook Company, hereinafter called Crook, andto force or require Crook to recognize or bargain with" the Respondent as the col-lective-bargaining representative of Crook's employees.As further violations, itisalleged that the Respondent has induced and encouraged employees of RalphWelker and of McCammon-Wunderlich Company to engage in strikes or concertedrefusals in the course of their employment to perform services for their respectiveemployers with an objective of forcing or requiring their employers to cease doingbusiness with Shepherd Machinery Company, hereinafter called Shepherd, and toforce or require Shepherd to recognize or bargain with the Respondent as thecollective-bargaining representative of Shepherd's employees.The Respondent has filed an answer denying all material allegations in the,complaint.Pursuant to notice a hearing was held before the Trial Examiner in Los Angeles,California, from July 25 through 28, 1955.2All parties were represented andparticipated in the hearing.A brief has been received from counsel for theRespondent .3Upon my observation of the witnesses, and upon the entire record in the case,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF CROOK AND SHEPHERD4Crook Company is a corporation engaged at Los Angeles, California, in salesand servicing of construction equipment. Its annual sales of equipment exceed1The complaint alleges, the answer does not deny, and I find that the Respondent is alabor organization within the meaning of Section 2 (5) of the Act9 The all-party stipulation to correct p 115, 1 24 of the transcript so that the numberthere set forth will read 6Z6450, is approved and the correction noted.3Respondent's motions to dismiss the complaint are denied except to the extent herein-after set forth.4I find no merit in Respondent's contention that the testimony of witnesses concern-ing the business operations of Crook and Shepherd is uncorroborated heaisay or that itis otherwise not probative. I find both to be in commerce within the meaning of the Act. INTERNATIONAL UNION OF OPERATING ENGINEERS35$1,000,000 in value,on which more than $100,000 in value is sold to purchasersoutside the State of California.About 90 percent of the equipment purchased forresale is manufactured in States other than the State of California.Shepherd is a partnership engaged at Los Angeles, California, in sales and serviceof construction and farm equipment.Shepherd'spurchases of such equipmentfrom a manufacturer in Peoria,Illinois, exceed$1,000,000 in value annually. Its$100,000in value annually.II.THE UNFAIR LABOR PRACTICESA. ConcerningCrookAbout February 17, 1955, the Respondent established pickets at Crook's premises.On March 3, when a consent-election agreement was executed between the Respond-ent and Crook,the pickets were withdrawn.A representation election was con-ducted on March 9.No bargaining representative was chosen.Upon the ascer-tainment of that result Respondent'spickets reappeared and intermittently haveremained.On May 17, the Respondent by letter to Crook denied that it was as-serting any claim to have status as bargaining representative for Crook's employees.1.Leroy Campbell,a Crook employee, testified that on March 15 he drove atruck, presumably the property of his Employer,toYankee Body Shop in LosAngeles.According to Campbell he was followed by a man in a gray Chryslersedan 5-who spoke to an employee of Yankee before Campbell delivered the truck.Campbell testified that he had seen the driver of the Chrysler on many occasionsamong the pickets before the Crook shop and that on at least one such occasion thedriver appeared to be directing the pickets.Campbell delivered the truck and left.Ralph H.Ritz, an employee of Yankee Body Shop,a member of the InternationalAssociation of Machinists,and shop steward for that organization at the place of hisemployment,testified that when sometime in March a truck was brought to YankeeBody Shop,a man asserting himself to be an agent for the Operating Engineers toldRitz that the truck had come through a picket line at Crook; that the truck was"hot." 6The Respondent offered no evidence concerning this incident.2.Fred Neuenschwander,a Crook employee, testified that on March 30 he wentto a job in Glendora, California,where Crowell & Larson were operating some equip-ment.Neuenschwander's purpose was to make adjustments on machines which hadbeen delivered to Crowell & Larson by Crook the previous day.Neuenschwanderarrived on the job at about 11:45 a. in. and started to work.Crowell&Larsonworkers were then midway through their lunch period which,had begun at 11:30.In about 15 or 20 minutes, Joseph Mussro,a representative of the Respondent,approached and asked Neuenschwander the name of his Employer and if he hadcome through a picket line.Neuenschwander answered the questions.Mussro thensaidNeuenschwander had better leave but almost immediately withdrew the sug-gestion by saying in a loud voice, probably audible to the Crowell&Larson em-ployees who were standing nearby, "Well,you can go ahead and work, but we arenot going to work."Neuenschwander said that he would be through with his jobin a short time and continued at work.Neuenschwander-left at about 12:15 p. m.having completed his job.Mussro and the Crowell&Larson employees were then ina conversation;none had returned to work after the lunch recess.Tony Dias, a member of the Respondent and foreman for Crowell&Larson ontheGlendora job, testified that he observed Neuenschwander and then Mussroarrive on the job.According to Dias, Crowell & Larson workers in his crew (aboutseven)had their lunch period on March 30 from 11:30 to noon.Upon his arrivalMussro asked what a Crook employee was doing on the job and was informed thatthe man was adjusting a Tournapull.Dias overheard Mussro tell Neuenschwanderthat the men would not work with him on the job.Mussro then checked the unionmembership cards of the Crowell & Larson employees and asked them if they didnot know that a picket line existed at Crook and that it was "wrong" for a Crook6 The evidence establishes that the Respondent is the owner of n gray Chrysler sedanwhich on an earlier occasion was used to follow another Crook driver.I do not considerthis circumstance to establish,'however, that the Chrysler observed by Campbell wasRespondent's property6Ritz had no recollection on the stand of hearing the word "hat"but testified that whenhe employed that word in a statement earlier given to a Board field examiner and whenlie testified to its utterance in an ancillary proceeding in the United States district court,he was relying then upon a truthful recollection 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee to make repairs to equipment that could be made by members of theRespondent.Noticing that two Tournapulls appeared to be new, Mussro askedDias if they had come through the Crook picket line.A few minutes before 1 p. in.Dias remarked that the men should return to work.Mussro agreed that they mightdo so but, having taken the serial numbers of the new Tournapulls, said that if helearned that the machines had come through the picket line, he would return and"shut down tight."Upon Mussro's departure, the men returned to work.Theiremployer, Crowell & Larson, did not pay them for the hour consumed by Mussro'svisit.Eugene Smedley, a Crowell & Larson employee, a member of the Respondent,and a witness to this incident, testified that Mussro asked if the employees knewthat Crook was being picketed. Smedley overheard Mussro tell Neuenschwanderthat Respondent's members on the job would not work as long as Neuenschwanderwas on the job.After checking membership cards, Mussro told the Crowell &Larson workers that they would violate some requirement of the Respondent if theyworked while a Crook employee was on the job.Mussro said, according to Smedley,that if he discovered that the new Tournapulls had come through the picket line, hewould return and shut down the job permanently and told the men to quit at onceif a Crook employee returned to the job.Mussro left at about 12:55 p. in. and uponhis departure the men resumed work, having been idle about 1 hour.Joseph Mussro, one of Respondent's business representatives, testified that he wasat the Crowell & Larson job on March 30, that he spoke to Neuenschwander askinghow long the adjustments would take, that he then checked union cards, and tookthe serial numbers of the new Tournapulls.Mussro denied that he suggested ordirected that anyone cease work or refuse to work because of Neuenschwander'spresence or that he made any mention of closing the job permanently.He explainedthat he .collected serial numbers of equipment such as Tournapulls as a hobby.According to Mussro,he remained on the job about 30 minutes and left well before1 o'clock.3.On April 19, Valentine Santillan, a Crook employee, went to the freight dockof the Union Pacific Railroad Company in Los Angeles to prepare two rollers fordelivery to Crook customers.Accordingto Santillan,he was followed from theCrook shop by William Willis, a vice president and business representative of theRespondent.While Santillan and another Crook employee, Soles, were preparingthe rollers for delivery and maneuvering them from a flatcar to the freight dock,Willis remained on the scene.After about 2 hours Louis Vlashart, an employee ofPaving Materials Company,7 appeared to take delivery of 1 of the rollers.As Santillanprepared to move the roller from the dock to the bed of Vlashart's truck, Willis cameover and spoke to Vlashart, Vlashart then left, apparently to make a telephonecall, and upon his return spoke. again- to Willis.Willis and another who had ac-companied him, obtained picket signs from their car and began picketing alongsidethe dock.8Vlashart then refused to accept the roller. Jessie Sands, described asan employee of Union Pacific, then spoke to Willis. Picketing ceased and Willisand his colleague departed.Vlashart, saying that he could not take the roller becauseof the picketing, had already done so.The picketing had taken place for a periodof about 15 minutes beside the dock where the roller was situated for unloading.Louis Vlashart testified that on April 19 he drove to the Union Pacific dock topick up a roller.When he pulled his truck alongside the dock in preparation forloading, according to Vlashart,Willis approached him and asked if he knew thatthe roller was "hot."Vlashart said that he did not, whereupon Willis advisedhim that there was a picket line at the Crook shop, that the roller was "hot," and sug-gested that Vlashart telephone the business agent of his union for advice.Vlashartanswered that his employer had instructed him to take delivery if no picket lineexisted.Willis, or his companion, then said, "Well, if that is all it takes, we'll putone up right now." Both then took picket signs from the car in which they hadbeen sitting and paraded in the vicinity of the truck and loading dock.Upon the tele-phoned advice of his employer, Vlashart then drove away leaving the roller.Willis did not testify concerning this incident.I do not consider the evidence to establish by the requisite preponderance thatthe individual who spoke to Ritz at Yankee Body Shop concerning the Crook truckwas an agent of the Respondent.I credit Campbell's testimony that he had seen theman at the picket line before Crook's premises where he appeared upon occasionto direct the conduct of the pickets.This is insufficient to prove however that hefollowed the Crook truck at the direction of the Respondent for it may well be thatPVlashart was 1 of 3 drivers employed by Paving Materials Company8 The wording of the picket signs does not appear INTERNATIONAL UNION OF OPERATING ENGINEERS37his agency, if any, was specific rather than general and thus restricted to the picketline.His self-identification to Ritz as a representative of the Respondent mightestop him from denying the agency but of course does not establish it. The preceptthat an agency may not be proved by the declarations of the purported agent isrooted in sound principle.Ritz did not testify that this person, not identifiable fromthe record, was such an agent but only that he asserted himself to be such.TheRespondent cannot be held liable for the conduct of one whose identity is not shownand whose authority to speak for it rests upon speculation. I conclude that theGeneral Counsel has failed to establish any violation of the Act by virtue of the in-cident at Yankee Body Shop.I credit the testimony of Dias and Smedley that Mussro said in their presence,and within hearing of other Crowell & Larson employees; that they would not workas long as a Crook employee was on the job. I further credit their testimony thatMussro said he would stop the men from working if he discovered that the Tourna-pulls came through the picket line. In reaching this conclusion I have, of course,refused to credit the denials of Mussro that he induced and encouraged Crowell &Larson employees in such fashion. I find that Mussro stayed at the job site forabout 1 hour and that he was not occupied for that period in routine checking ofunioncards.Mussro's sworn testimony that he took the serial numbers from theTournapulls in the practice of a hobby was deliberately false. I consider his entiretestimony concerning the incident, except to the extent it was corroborated by Diasand Smedley, to be unworthy of creditThe testimony of Santillan and Vlashart is uncontroverted and is credited. It fol-lows that Willis induced and encouraged Vlashart to refuse to accept delivery ofthe roller from Crook and that Vlashart was thus induced and encouraged to refuseto perform services for his employer.A purpose of the picketing on this occasionwas to prevent Paving Materials, Vlashart's employer, from doing business withCrook.Williswas told what action was necessary to prevent acceptance of theroller and took it.The fact that Paving Materials instructed its driver to leave ratherthan take the roller in these circumstances affords no shield for the Respondent butserves only to accentuate the effectiveness of its picketing. I find no evidence that thepicketing on this occasion was directed in any fashion toward employees of UnionPacific or that it took place at a point where it naturally would have the effect ofinducing or encouraging them to refuse to perform services.In consequence I findno violation of the Act established by the evidence concerning any employee ofUnion Pacific.B.Concerning ShepherdThe Respondent has never been certified as bargaining representative of Shepherd'semployees but on May 23, 1955, placed pickets at Shepherd's premises bearing signsreading, "This firm is non-union."Later the signs were replaced by others reading,"Shepherd Tractor Company is unfair to organized labor." In March and Aprilrepresentatives of the Respondent asked Shepherd to sign a contract covering em-ployees within Respondent's jurisdiction.Shepherd suggested that an election bearranged in order to ascertain the employees' desire in the matter.This suggestionwas rejected and the pickets appeared. Shepherd filed a representation petition withthe Board on April 8.Itwas dismissed when Respondent disclaimed interest inbecoming bargaining representative.Shepherd again filed a petition on May 15.Respondent then suggested a meeting to discuss an agreement.1.On April 22, 1955, Leland Caquelin and Alfred Wladyka, both mechanics inShepherd's employ, went to a construction site near or in Creal, California, to makerepairs on machinery leased by Shepherd to Ralph Welker.The day passed with-out significant incident.Robert C. Rodgers, a member of the Respondent, and hishelper,Busby, both employees of Welker, assisted the Shepherd employees inmaking the repairs.Caquelin and Wladyka returned on the 23d and after workingabout 30 minutes were approached by Manuel De Flumere, a business representa-tiveof the Respondent, who invited them to join the Respondent. Some dis-cussion ensued concerning the advantages of union membership in which De Flumeresaid that there was to be a "crack-down" on employers of nonunion labor, particu-larly Shepherd, to stop the practice of nonunion workers taking jobs from unionmembers.De Flumere conversed briefly with Rodgers, possibly within hearing ofBusby, and left.He returned within a short time and again spoke to Rodgers be-fore taking his final leave.Upon De Fluemere's second departure, Rodgers came toCaquelin and Wladyka and told them that they would have to leave or he andBusby would.Following instruction from Shepherd that in the event of threatenedtrouble of this nature they should retire, Caquelin and Wladyka left the job.Rodgers testified that he was "acting" shop foreman for Welker on the Creal job,having responsibility for keeping the machinery in repair.Busby was his helper. In 38,DECISIONSOF NATIONALLABOR RELATIONS BOARDthe event of breakdown, the equipment operatoraffectedgenerallywould assistRodgersin repairingthe damage and in thatsituationwould work under Rodgers'direction.It seems clearto me,however, and I find that Rodgers was not such asupervisor as the Act defines but was a skilledmechanicwho, while working at histrade, directed the efforts of his assistant, Busby, or another, in performinga repairjob.Rodgers testified that De Flumere told him that the Shepherd employees werenonunion;that either they or Rodgers and Busbymustleave the job.De Flumeredid not testify.I find that De Flumere instructed Rodgers to refuse to perform services for RalphWelkeras long as aShepherd employee was on the job. This instruction may nothave been heard by Busby, Rodger's helper, but it is a reasonable inference, and Idraw it, that De Flumere intended Busby to follow the same instruction. Both Busbyand Rodgers were members of the Respondent.2.On May 24, Ralph Sterling, an employee of Shepherd, went to a reservoir proj-ect where McCammon-Wunderlich Company, hereinafter McCammon, was perform-ing work for the purposeof repairingbrakes on equipment which had been sold byShepherd to McCammon.Upon his arrival in a pickup truck, bearing Shepherd'sname,Sterling was accosted by a man whom he identified as "Hunt" who asked ifSterling intended to do some work there. Sterling replied that he did and "Hunt"said that in such event he would "close the job down." Sterling went to report thisdevelopment to Bob Bothel, McCammon's head mechanic, and while he was doingso "Hunt" drove about the project giving a "thumbs up" sign.According to Sterlingthisis a signalto equipment operators to cease work. In any event they did so, driv-ing their rigs to a central point and stopping the progress of the job.ClintWaggoner,McCammon's superintendent, learning of the work stoppage,appeared on the scene, directed Sterling to leave, and told Red Hunter, Respondent'sjob steward on the reservoir project, that the Shepherd employees were leaving andthat Hunter could send the men back to work.Work was resumed after an interrup-tion of about 20 or 30 minutes.Waggoner then telephoned J. H. Seymour, a repre-sentative of the Respondent, and complained of the stoppage. Seymour answeredthat therewas apicket line at the Shepherd shop and that Shepherd employeeswould not be permitted to work at the reservoir job.James Green, McCammon's carpenter foreman, testified that on May 24 he ob-served Hunter in conversation with a crane operator 9 who was standing on theground beside his equipment.Green asked the operator why he was not working.Hunter answered that a Shepherd truck was on the job and, in Green'spresence,told the crane operator to swing the crane boom out and drop his load or he wouldbe fined $100. The operator asked Green for advice and the latter suggested thathe do as he was told.Hunter then left, according to Green, giving the "thumbs up"signal to other workers. In consequence all work ceased.James Luther and Raymond Thomason, both employees of McCammon andmembers of the Respondent, testified that in the early morning of May 24 allof the equipment operators decided toceasework ifnonunionmen appeared onthe job.Both testified that Hunter was not present when this decision was reachedand denied that such a course of action had been suggested by any representativeof the Respondent.Each testified that he quit work when he saw the Shepherd truckarrive on the job and that hesaw no signal toquit work given by Hunter.Hunterdid not testify.I credit the uncontroverted testimony of Foreman Green concerning Hunter'swords and conduct and find that on the morning of May 24 Hunter threatened thecrane operator with a fine if he did not cease work. That the operator was not paiddirectly by McCammon is not controlling.He was before the work stoppage per-forming services for McCammon under the direction of McCammon's foreman. I findfurther that the "thumbs up" signal which Green saw Hunter give to McCammonemployees constituted a direction from Hunter, as a representative of the Respond-ent, that they cease work for McCammon. Even if Luther and Thomason testifiedtruthfully that withoutsuggestionor encouragement from any representative ofthe Respondent the equipment operators decided not to work whena nonunion manappeared on the job (and I have serious doubts concerning the veracity of this testi-mony), Hunter's threat to the crane operator and his signaling to other workers con-stituted an encouragement to them to adhere to that determination.The man namedby Sterling as "Hunt" may just possibly have been someone other than Hunter butit is unnecessary to reach a finding on that point. If Sterling talked to and observedHunter what he saw and heard is merely corroborative of the already credited testi-The crane operator was an employee of Valley Crane Service but worked on the reser-voir job under the direction of Foreman Green INTERNATIONAL UNION OF OPERATING ENGINEERS39mony of Green.Finally, I credit the uncontradicted testimony of Waggoner thatSeymour admitted it to be the purpose of the Respondent to prevent McCammonfrom doing business with Shepherd.ConclusionsBy inducing and encouraging employees of Crowell & Larson and Paving MaterialsCompany to refuse to perform services for their respective employers with an ob-ject of forcing or requiring such employers to cease doing business with Crook, theRespondents have violated Section 8 (b) (4) (A)of the Act.Harold McNeel,labor relations representative and assistant manager of the Respondent,testified thatthe picket lines at Crook and Shepherd existed for the purpose of protesting dis-charges and the practice of nonunion workers finding employment in the same fieldasmembers of the Respondent.However, this case does not place in issue thelegality of the picket lines about the premises of either employer. It is only wheninducement and encouragement of employees of other employers to refuse to performservices is established that a violation in the terms of this complaint occurs.Suchinducement and encouragement has been found as well as one of its objectives. I amconvinced and find that the other alleged objective,to force Crook to recognize theRespondent as bargaining representative of Crook employees,has also been proven.True, the Respondent has formally disclaimed such a purpose but testimony that sincesuch disclaimer attempts have been made to persuade Crook to extend recognition isundenied.I find that in inducing and encouraging employees of Crowell & Larsonand Paving Materials Company to refuse to perform services for their respectiveemployers,the Respondent had as an objective forcing or requiring Crook to recognizeor bargain with it as the representative of Crook employees without having been cer-tified as such representative.The Respondent thereby violated Section 8 (b) (4) (B)of the Act.By De Flumere's instruction as to employees of Welker,and by Hunter's words andsignals directed to employees of McCammon,the Respondent induced and encouragedsuch employees to refuse to perform services for their respective employers with anobject to force or require these employers to cease doing business with Shepherd.I find this to constitute a violation of Section 8 (b) (4) (A)of the Act.As in theCrook situation,another objective,at least until and on May 11, 1955, was to forceor require Shepherd to recognize or bargain with the Respondent as the representa-tive of Shepherd employees without having been certified as such representative.TheRespondent thereby violated Section 8 (b) (4) (B)of the Act.iOIII.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above, occurring in con-nection with the operations of Crook and Shepherd set forth in section I, above, havea close, intimate,and substantial relation to trade, traffic,and commerce among theseveral States, and tend to lead to and have led to labor disputes burdening and ob-structing commerce and the free flow of commerce.IV.THE REMEDYHaving found that the Respondent has violated Section 8(b) (4) (A) and (B),itwill be recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.For reasons set forth above,itwill be recommended that the complaint be dismissed to the extent that it allegesviolations to have occurred concerning Yankee Body Shop and Union Pacific Rail-road.Upon the basis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.InternationalUnionof Operating Engineers,Local 12,is a labor organizationwithin the meaning of Section2 (5) of the Act.10 It is entirely possible that the Respondenthas now abandoned this objective as toboth Crookand ShepherdIts representative,McNeel,testified at this hearing that itentertained no such ambitionHowever,as recently as May 11,it soughtameeting withCrook, Shepherd, and otheremployers to negotiate an agreement. It is true that underdate ofMay 17 theRespondent advised the Regional Office of the Board that it did notclaim to represent Crook or Shepherd employees.Thereis reason to believe however thatthis disclaimer was tactical as within a week or 10days1 of Respondent's representa-tives requested a meeting with Crookfoi thepurpose of reaching agreement concerningCrook's employees 40DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. International Union of Operating Engineers,Local12, has engaged in unfairlabor practices within the meaning of Section8 (b) (4) (A)and (B)of the Actby inducing and encouraging employeesof Crowell & Larsonand Paving MaterialsCompanyto engage in a strike or concerted refusal in the course of their employmentto perform servicesfor theirrespective employers;objectivesthereof being to forceand requiresuchemployers to cease doing businesswith Crook Company and toforce the saidCrook Companyto recognize or bargain with International Union ofOperating Engineers,Local 12, , althoughthat organization has not been certifiedas the bargaining representativeof Crook employeesin accordancewiththe provisionsof Section9 of the Act.3. InternationalUnionof Operating Engineers,Local 12, hasengaged in unfairlabor practices within the meaning of Section 8(b) (4) (A) and (B) of the Actby inducing and encouraging employeesof Ralph Welkerand McCammon-Wunder-hch Companyto engage in a strike or concerted refusal in the courseof their employ-ment to perform services for their respective employers,objectives thereof being:(a)To forceand requireWelker andMcCammon to cease doing business withShepherdMachineryCompany; and(b) To forceand require Shepherd MachineryCompany torecognize and bargainwithInternational Union of Operating Engineers,Local12, as the collective-bargain-ing representative of Shepherd employees,although that organization has not beencertifiedas such bargaining representative in accordancewith the provisions of Sec-tion9 of the Act.4.The aforesaidunfair labor practices are unfairlaborpractices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Hazel-Atlas Glass Co. and Clarksburg Paper CompanyandTheGlass Bottle Blowers Association of United States and Canada,AFL-CIO,'Petitioner.Case No. 3-RC-1609. January 9,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William J. Cavers, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a single unit of office clerical employees ofHazel-Atlas Glass Co., herein called Hazel-Atlas, and ClarksburgPaper Company, herein called Clarksburg.The Employers contendiThe AFL and CIO having merged subsequent to the hearing in this proceeding, we areamending the identification of the affiliation of the Union for purposes of this Direction ofElection115 NLRB No. 8.